Title: From George Washington to Major General Horatio Gates, 27 October 1778
From: Washington, George
To: Gates, Horatio


          
            Sir,
            Head Quarters Fredericksburgh October 27th 1778
          
          I received last night your two favours of the 25th with their inclosures. The intelligence from Major Gray corresponds in many respects with the general tenor of my advices—The circumstance of the Merchants packing up is what I have not yet obtained any satisfactory account of and is what I am particularly desirous to have ascertained, as it would be decisive of the enemy’s intention to evacuate New York—of which I am at present in very great doubt. The capture of the Falmouth packet with the September mail, if confirmed, will be a most fortunate event, but the supposition of a decoy alone can make it credible, she would suffer the mail to fall into our hands.
          I send you inclosed a letter to Mr Mesom, directing him to furnish cloathing to your order for the three Brigades with you—I am informed that General Patterson has procured complete cloathing for his whole brigade and that some other regiments have done the same for themselves—by particular applications, in a different channel; where this has been the case, they cannot expect to be furnished with a double supply, and must not therefore be permitted to draw from the stock at Springfield. You will be pleased to attend carefully to this and to regulate your orders accordingly. The drafts are not intitled to the new cloathing. You will only be able to get the uniforms at Springfield; all the other kind of cloathing must be by this time on its way to this place, and I would not choose to have any thing stopped on the road, as it could not be done, with[out] many inconveniences and much confusion. I am Sir Your most Obedient servant
          
            Go: Washington
          
          
          p.s. All the old cloathing is to be returned to the Clothier—As I am convinced many pretences will be made to elude this—I must request your pointed care in having it executed. By the old cloathing is meant—coats, jackets and breeches.
          I have confined your drafts to uniforms on the supposition that the other articles of every kind are coming forward; but if there should be any remaining at Springfield you may extend your orders to those—In deliveries here we use a proportion which you will also observe—We allow a shirt a pr stockings and a pr shoes pr man—half the number of blankets deficient in each regiment and ¼ of the hats wanting. The insufficiency in the quantity of these last articles forces us to use this disagreeable œconomy.
          
        